Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction filed 10/06/2022. 
Claims 1-22 are currently pending.
The Drawings filed 10/27/2020 are approved by the examiner.
The IDS statements filed 04/08/2021 and 02/25/2022 have been considered.  Initialed copies accompany this action.
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 10/06/2022 is acknowledged.  Claims 9-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an energy storage alloy comprising Ca3Al2Si2 (where the Ca, Al, and Si represent first, second, and third components, respectively) capable of forming a ternary stabilization and metal hydride of its a metal hydride of the first component, i.e., CaH2, upon a hydrogenation reaction, does not reasonably provide enablement for the open-ended scope of the components of the energy storage alloy recited in claims 1-4 (nearly any first, second, or third component/elements, e.g., lithium, magnesium, titanium, or sodium as the first component, copper, iron, zinc, or nickel as the second component, or carbon, boron, nitrogen, or sulfur, i.e., the alloy is perhaps or could be a carbide, boride, nitride, or sulfide, as the third component.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  
While Ca3Al2Si2 is very clearly described and enabled within the specification’s sole working example (which requires specific reactants with a significant elevated temperature under vacuum for many hours to make and then significant elevated temperature and pressure to successfully cycle), the breadth of the claims as presented encompass potentially hundreds if not thousands of other ternary+ silicides, carbides, borides, nitrides, or sulfides that would require undue experimentation with a low level of predictability in both the making of (i.e., experimenting and/or discovering the process parameters, conditions, and reactants necessary to even first obtain an alloy) and using of (i.e., then further experimenting and/or discovering the process parameters and conditions necessary to satisfactorily thermochemically store and/or release energy) such ternary+ alloy capable of the disclosed functional language (e.g., capability of forming both a ternary stabilization alloy and a metal hydride with the first component upon a hydrogenation reaction, i.e., n·AxByCz + m·H2 [Wingdings font/0xE0] s·AaHb + t·AcBdCe, where all variables are non-zero and c < x and/or n·x = s·a + t·c, while also having the thermal conductivity values as recited).  This appears to be the case especially for the recited third component species in claim 4; e.g., modifying the exemplary Ca3Al2Si2 ternary silicide alloy to be a carbide, boride, nitride, or sulfide instead of a silicide would require undue experimentation with a low level of predictability in both the making of and using of such ternary alloy capable of the disclosed functional language for the above reasons.  The amount of direction provided by the inventors besides the cited example above is low and open-ended; the broad embodiments of the specification indicate the materials “can have a general structure given by: AxByCz” where x > 2 and y & z > 1 and A “can be a metal capable of forming a hydride upon a high temperature exothermic hydrogenation reaction” with little further disclosure or direction of the B/C elements to  not only obtain an alloy but to also obtain an alloy possessing the recited functional limitations (para. 0023-0025).  See also MPEP 2163.01(a).  
Claims 2-4 and 6-8 are also rejected for their dependency on claim 1.  Note claim 5 is not rejected under this heading because the claim limits the material to an enabled composition, e.g., Ca3Al2Si2.  See preferred embodiments/Example in specification.
Appropriate correction/clarification is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation the energy storage alloy has “a thermal conductivity at a temperature of about 100°C and higher of about 1 W/mK or greater,” that renders the claim indefinite.  The problem here is the grammar of the limitation as recited “at a temperature of about 100°C and higher” could reasonably mean either 1) at a single temperature among 100°C and higher, i.e., the material has the recited minimum thermal conductivity from at a/one temperature from about 100°C to infinite, or 2) at all temperatures of 100°C and higher, i.e., the material has the recited minimum thermal conductivity from at all temperatures from about 100°C to infinite, which renders the claim indefinite because there is more than one reasonable interpretation for the limitation.  Claims 2-8 are also indefinite for their dependency on claim 1.  
	Claim 2 recites “wherein the first component comprises calcium, lithium, magnesium, titanium, sodium.” which appears to be missing a conjunction (e.g., “and” or “or” between “titanium” and “sodium” rendering it is unclear which of the species are required, e.g., merely one (i.e., the first component comprises calcium, lithium, magnesium, titanium, or sodium) or all (i.e., the first component comprises calcium, lithium, magnesium, titanium, and sodium) of the recited components. 
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Widera et al. (“Preparation and Structure of A3Al2Si2 (A = Ca, Sr, Ba),” Z. Nantrforsch. 32b, 1340-1351, 1977).  Note, the supplied reference is in German but the reference is so brief and its teachings are so clear that a translation is not regarded as necessary at the time of writing this correspondence. 
As to claims 1-5, Widera et al. teach Ca3Al2Si2 (see the abstract where Ca is the A of A3Al2Si2 and A is merely one of three elements and the Tables 1 & 2 directly disclosing Ca3Al2Si2) which directly reads on and meets the claimed thermochemical energy storage material comprising an energy storage alloy comprising a first component (Ca), a second component (Al), and a third component (Si).  
The remaining structural and functional limitations (e.g., the claimed alloy having a thermal conductivity at a temperature of about 100°C or higher of about 1 W/mK or greater, the first component being functionally capable of forming a metal hydride upon a hydrogenation reaction of the energy storage alloy, the second component having a thermal conductivity of about 90 W/mK or greater, and the energy storage alloy being functionally capable of forming the metal hydride and a ternary stabilization alloy, e.g., CaAl2Si2, as products of a hydrogenation reaction thereof) are presumed inherent of the material disclosed in Widera et al. because the material has the same chemical composition as that claimed in dependent claim 5 and disclosed as the preferred example in the present application’s specification, e.g., Ca3Al2Si2. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See also MPEP 2112. 
As to claims 6-7, Widera et al. further teach the material further comprises an additive (the right col. of page 1349 states “Die silbergrau glänzenden Reguli mußten wegen ihrer Zersetzlichkeit an feuchter Luft stets unter trockenem Paraffinöl gehandhabt warden” which roughly translates to the obtained lustrous silver-grey samples had to be handled under dry paraffin oil because of their decomposability, i.e., instability, to moist air, meaning the material comprises paraffin oil as an additive with the above-disclosed ternary compound/material).  Paraffin oil broadly reads on the claimed additive being a “thermal conductivity moderator” as it is known in the art as a heat transfer/storage and latent phase change material and thus would clearly function to moderate thermal conductivity.  

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Li et al. (“Ca3Al2Si2: An inorganic structure analogous to but not isoelectronic with polyacene,” J. Phys. Chem. 1988, 92, 887-893).
	Li et al. teach Ca3Al2Si2 (see the abstract, Table 1, and the CAS Registry No thereof 66057-98-5 at the appendix section, etc.) which directly reads on and meets the claimed thermochemical energy storage material comprising an energy storage alloy comprising a first component (Ca), a second component (Al), and a third component (Si).  
The remaining structural and functional limitations (e.g., the claimed alloy having a thermal conductivity at a temperature of about 100°C or higher of about 1 W/mK or greater, the first component being functionally capable of forming a metal hydride upon a hydrogenation reaction of the energy storage alloy, the second component having a thermal conductivity of about 90 W/mK or greater, and the energy storage alloy being functionally capable of forming the metal hydride and a ternary stabilization alloy, e.g., CaAl2Si2, as products of a hydrogenation reaction thereof) are presumed inherent of the material disclosed in Li et al. because the material has the same chemical composition as that claimed in dependent claim 5 and disclosed as the preferred example in the present application’s specification, e.g., Ca3Al2Si2. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See also MPEP 2112. 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zidan et al. (US 10,443,954).
As to claims 1-5, Zidan et al. teach thermal energy storage systems based on reversible alloys and hydrides (abstract).  Zidan et al. teach providing elemental Al and Si in combination with metal and metal hydride, preferably Ca and CaH2 respectively, to form composite hydrides-alloys (col. 2 lines 57-60) and teach several representative reactions with calcium and Al or Si, e.g., 
    PNG
    media_image1.png
    16
    143
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    15
    122
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    17
    137
    media_image3.png
    Greyscale
, etc. (col. 2 line 61 to col. 3 line 42).  The exemplary composite hydride-alloys of the reference amount to binary thermochemical energy storage alloys, i.e., comprise first and second components. 
Zidan et al. fail to explicitly teach the energy storage alloy comprises a ternary alloy, i.e., comprise a third component in addition to the first and second components. 
However, Zidan et al. further teach an embodiment of using the metal hydride in a thermal energy storage system made with “at least one of” Al and Si to form a reversible alloy (col. 4 lines 21-28), which includes a combination of both Al and Si within its scope.  In other words, it is an express teaching of the reference to provide both Al and Si with the above-cited Ca/CaH2, i.e., a combination of the Ca/Al-based reactions/binary alloy(s) and Ca/Si-based reactions/binary alloy(s) of the reference, which would ultimately arrive at what a person of ordinary skill in the art would interpret as an Ca-Al-Si-based ternary alloy.  
Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the express teachings of Zidan et al. (e.g., the teachings to provide at least one of Al and Si, i.e., at least one of the Ca-Al and Ca-Si binary alloys) encompass ternary energy storage alloys that arrive at the claimed first (Ca), second (Al), and third (Si) components where the first component is capable of forming a metal hydride upon a hydrogenation reaction (at least some of the Ca reacts to form CaH2 as described above) and the second component has a thermal conductivity of 90 W/mK or higher (Al).  A person of ordinary skill in the art would have sufficient motivation and reasonable expectation of success in providing blends of the cited binary alloys to obtain a ternary alloy because the reference directly teach providing a blend of the Al and Si metals in addition to the hydride-forming species as an express teaching (described above) and these metals/systems minimizes or avoids corrosion and/or evaporation problems/properties typically associated with metal hydrides, e.g., CaH2, (col. 7 lines 3-15).  
The remaining claim limitations that the energy storage alloy has a thermal conductivity at a temperature of about 100°C or higher of about 1 W/mK or greater, has/comprises the composition represented by the formula Ca3Al2Si2 is capable of forming a ternary stabilization alloy upon a hydrogenation reaction (in addition to the metal hydride) upon a hydrogenation reaction would otherwise flow naturally from the express teachings of the reference since the teachings amount to the same Ca-Al-Si-based and CaH2-forming thermochemical ternary alloy composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
As to claims 6-8, Zidan et al. further teach providing additives, e.g., copper or expanded graphite, in order to increase the thermal conductivity (col. 8 lines 48-50) which read on the claimed additive, additive comprising a thermal conductivity moderator, and species thereof. 
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
November 8, 2022